Title: To George Washington from Aaron Burr, 18 June 1795
From: Burr, Aaron
To: Washington, George


          
            Philada 18 June 1795
          
          Mr Burr presents his respectful Compliments to the President of the United States. He requests to be informed whether it will be agreeable to the President to converse with him on the subject of the treaty lately submitted to the consideration of the Senate, and if so, that he will be pleased to appoint an hour for that purpose.
        